897 F.2d 1021
DAVIS WRIGHT & JONES, Plaintiff-Appellee,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,Defendant-Appellant.
No. 89-35255.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 5, 1990.Decided March 19, 1990.

Bradley D. Stam, Culp, Dwyer, Guterson, & Grader, Seattle, Wash., for defendant-appellant.
Arthur W. Harrigan, Danielson, Harrigan, Smith & Tollesson, Seattle, Wash., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Washington, Barbara Rothstein, District Judge, Presiding.
Before KOELSCH, ALARCON and RYMER, Circuit Judges.
PER CURIAM:


1
The court AFFIRMS for the reasons set forth in the district court's order.  Davis Wright & Jones v. National Union Fire Ins. Co., 709 F.Supp. 196 (W.D. Wash. 1989).